UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6788


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SERGIO ESTUPINAN ESTUPINAN, a/k/a Robert Julio Zavala, a/k/a
The Lawyer,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:09-cr-00074-H-1; 4:13-cv-00195-H)


Submitted:   September 19, 2014           Decided:   October 2, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sergio Estupinan Estupinan, Appellant Pro Se. Jennifer P. May-
Parker,   Assistant  United  States  Attorney, Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sergio      Estupinan        Estupinan       seeks       to      appeal     the

district    court’s     order      dismissing     as    untimely       his    28    U.S.C.

§ 2255 (2012) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)           (2012).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating          that

reasonable      jurists       would      find    that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,       the    prisoner         must

demonstrate     both    that       the   dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Estupinan has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument     because       the    facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3